Citation Nr: 1643996	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  10-31 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1948 to January 1954.  He died in March 2009.  The appellant is the surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2009 and September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This matter was previously before the Board in March 2013, May 2014, December 2014, and January 2016, at which time it was remanded for further development.  It is now returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in March 2009, and the death certificate listed acute myocardial infarction as the immediate cause of death and ischemic cardiomyopathy as the underlying cause of death.  

2.  At the time of the Veteran's death, service connection was in effect for spondylitis of the cervical, lumbar, and thoracic spine status post jumping injury, and traumatic arthritis of the right hip.

3.  The Veteran's death was not due to or the result of service or due to a disability of service origin.


CONCLUSION OF LAW

The criteria are not met for entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 1110, 1131, 1310 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§  5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

Specific to a claim for Dependency & Indemnity Compensation (DIC) benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  In this case, the record shows that the appellant received 38 U.S.C.A. § 5103(a)-compliant notice in June 2009.  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  It has been documented in the record that attempts have been made to retrieve the Veteran's complete service treatment records, to include various responses from the National Personnel Records Center (NPRC).  The Board is cognizant of a heightened duty to consider resolving reasonable doubt in favor of the claimant when service records are unavailable.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA obtained the Veteran's available service treatment records, the death certificate, and VA and private medical records.  Additionally, VA obtained a medical opinion in March 2014 and April 2016 that addressed the medical evidence and statements relayed by the Veteran and appellant.  The Board has reviewed the obtained opinions and finds that they are adequate because it is clear the examiner was familiar with the Veteran's medical history, reviewed the claims file, and offered a rationale for the conclusions.  

The appellant has not referred to any additional, unobtained, relevant, available  Thus, the Board finds that VA has satisfied the duty to assist. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Merits 

The appellant is seeking service connection for cause of the Veteran's death.  She contends that his death was caused by a disability that was incurred as a result of his service, namely colitis.  The appellant has reiterated the Veteran's report of in-service colitis, including that he drank melted snow and had an episode of dysentery during service.

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was either the principal or contributory cause of death.  To constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b) (2015).  To be a contributory cause of death, the evidence must show that the service-connected disability contributed substantially or materially to the cause of death, or that there was a causal relationship between the service-connected disability and the Veteran's death.  38 C.F.R. § 3.312(c) (2015).  To be a contributory cause of death, the service-connected disability must be shown to have combined with the principal cause of death, that it aided or lent assistance to the cause of death. It is not sufficient to show that it casually shared in producing death. A causal relationship must be shown.  38 C.F.R. § 3.312 (2015).  

At the time of death, the Veteran was service-connected for musculoskeletal disabilities only.  However, the appellant contends that a nonservice-connected disability was the cause of the Veteran's death.  Thus, the Board must consider the laws that otherwise govern establishing service connection for a disability.

Disabilities diagnosed after discharge may still be service-connected if all the evidence, including relevant service records, establishes that the disability was incurred during the active military service.  38 C.F.R. § 3.303(d) (2015).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  To establish service connection for a disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Certain chronic diseases such as cardiovascular-renal disease may be presumed to have been incurred or aggravated during the military service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

When a claimant seeks benefits and the evidence for and against the claim is in relative equipoise, the claimant prevails.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for a claim to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's death certificate listed acute myocardial infarction as the immediate cause of death and ischemic cardiomyopathy as the underlying cause of death.  The death certificate also listed severe chronic obstructive pulmonary disease (COPD), ulcerative colitis, and malnutrition as significant conditions contributing to death but not resulting in the underlying cause of death.  At the time of his death, the Veteran was service-connected for spondylitis of the cervical, lumbar, and thoracic spine, and traumatic arthritis of the right hip.  The Veteran's was also granted entitlement to individual unemployability, effective December 17, 2002.

The Veteran's available service treatment records are silent for any reference to heart disability or colitis.  

In a May 1984 pathology consultation report, the examiner noted the diagnosis of acute nonspecific colitis, slight.  The examiner noted that the histologic changes did not suggest chronic ulcerative colitis. 

In a December 2000 statement, the Veteran asserted that he believed he could have developed ulcerative colitis from medical overdosing of penicillin while in service.

At a December 2000 VA examination, the Veteran asserted that, while stationed in Colorado in perhaps 1950, he had an episode of dysentery which he attributed to drinking melted snow.  The Veteran reported no further gastrointestinal problems until over 30 years later in 1984.  It was the opinion of the examiner that it would be very difficult to attribute the diagnosis of ulcerative colitis which first was made in 1984 to an episode of dysentery in service some 30 years prior.

In a September 2013 VA medical opinion, the examiner noted a review of the Veteran's claims file.  The examiner was of the opinion that none of the conditions listed on the death certificate were identified in service.  It was the examiner's opinion that none of the service-connected disabilities would be likely to cause or aggravate any of the disabilities listed on the death certificate.  By the same rationale, the examiner found that it was unlikely that any of the service-connected disabilities contributed substantially or materially to the Veteran's death, combined to cause the Veteran's death, or aided or lent assistance to produce the Veteran's death.  The examiner found that the Veteran's death was more likely than not due to unrelated nonservice-connected conditions.  

In a March 2014 VA medical opinion, the examiner noted a review of the Veteran's claims folder.  It was the examiner's opinion that it was less likely than not that any of the conditions listed on the Veteran's death certificate, to specifically include ulcerative colitis were related to his active service.  The examiner noted that the majority of the Veteran's service treatment records were unavailable and the available records did not contain evidence of gastrointestinal symptoms, specifically rectal bleeding, diarrhea, often bloody, abdomina pain, or weight loss at the time of his separation physical dated January 1954.  The examiner noted the Veteran's report of drinking melted snow with resulting diarrhea and dysentery.  Further, the examiner noted that approximately 30 years after the Veteran's active service, that he developed ulcerative colitis as described by an April 1986 progress note.  The examiner found there were no medical records to indicate that there were ongoing symptoms of ulcerative colitis (to include rectal bleeding, diarrhea, abdominal pain, and weight loss during the 30 years after the Veteran left active service and prior to the onset of his chronic gastro intestinal symptoms approximately in 1984.   It was the March 2014 medical examiner's opinion that it was less likely than not that any of the Veteran's service-connected disabilities caused or aggravated any of the disabilities listed on the death certificate.  The examiner reasoned that there was no scientifically based medical literature supporting any relationship, no association, not causal and not permanent worsening, between the Veteran's service-connected musculoskeletal conditions and his death certificate listed disabilities, to specifically include ulcerative colitis. 

In an April 2016 VA medical opinion, the examiner noted a review of the available evidence and provided an opinion that it was less likely as not that the conditions listed on the Veteran's death certificate (recent myocardial infarction, pulmonary embolism and deep vein thrombosis, ischemic cardiomyopathy, severe chronic obstructive pulmonary disease, esophageal candidiasis, and worsening ulcerative colitis) were in any way related to active military service.  The examiner stated that it was less likely than not that the Veteran's service-connected disabilities caused or aggravated beyond the natural progression any of the disabilities listed on the death certificate.  The examiner noted that the Veteran was service-connected for only orthopedic issues and found that the service-connected spondylitis of the cervical, thoracic, and lumbar spine, and traumatic arthritis of the right hip were in no medical way related to the cause of the death disabilities which were general medical conditions.  The examiner also stated that the service-connected disability also could not have caused or aggravated the conditions listed on the death certificate either.  The examiner noted that x-rays of the cervical, thoracic, and lumbar spine in 2000 only showed minor degenerative joint disease and degenerative disc disease throughout.  It was noted that there was no clinically defined process for this condition to lead to or aggravate the conditions listed on the Veteran's death certificate.  Finally, with regard to ulcerative colitis, the examiner noted the Veteran's VA medical records stated that the condition was not diagnosed until 1999, approximately 45 years after separation from service.  Therefore, the examiner opined that an acute penicillin overdose or dysentery in the 1950's could not have possibly led to ulcerative colitis diagnosis in 1999.  

In an October 2016 brief, the Veteran's representative indicated that medical articles link colitis to dysentery.  The representative included an article abstract that indicated that colitis should be kept in mind in the evaluation and therapy of continuing symptoms in patients when treating amebic dysentery.

Based on a review of the evidence, the Board finds that the preponderance of the evidence of record is against the grant of service connection for cause of the Veteran's death, 

At the time of death, service connection was in effect for musculoskeletal disabilities.  The appellant has not claimed, nor does the death certificate otherwise suggest that the Veteran's spondylitis of the cervical, lumbar, and thoracic spine status post jumping injury, and traumatic arthritis of the right hip had any impact on his death.  The Board finds the evidence of record does not contain any competent or credible evidence establishing that the service-connected disabilities that caused the Veteran's death were incurred in or otherwise related to service.  The Veteran's service treatment records were silent for any reference to myocardial infarction or ischemic cardiomyopathy.  The appellant does not allege that those disorders were actually present in service.  Accordingly, the Board finds that the service-connected disabilities had no bearing on the Veteran's death.  

Additionally, the appellant does not contend and the evidence does not show that any cardiovascular-renal disease manifested within a year following his discharge from service.  The Veteran's death certificate reflects that the Veteran's myocardial infarction and ischemic cardiomyopathy had been present less than a month before he died.  Thus, the Veteran's cardiovascular disease cannot be presumed to have been incurred in service under 38 C.F.R. § 3.309(a).

Therefore, the focus of the Board's analysis is consistent with the focus of the appellant's theory of entitlement, whether a colitis disability was incurred in service.  Indeed, while the Veteran contended that he experienced colitis during service, such treatment is not reflected in the available service treatment records.  The post-service evidence does not reflect that colitis was incurred in or as a result of service.  In evaluating this claim, the Board finds particularly probative the colitis disorder as described by the Veteran is inconsistent with the post-service treatment records.  As noted, in a May 1984 pathology consultation report, the examiner noted the diagnosis of acute nonspecific colitis, slight.  The examiner noted that the histologic changes did not suggest chronic ulcerative colitis.  In addition, the March 2014 VA examiner found there were no medical records to indicate that there were ongoing symptoms of ulcerative colitis (to include rectal bleeding, diarrhea, abdominal pain, and weight loss during the 30 years after the Veteran left active service and prior to the onset of his chronic gastro intestinal symptoms approximately in 1984.  Then, the April 2016 VA examiner noted the length of time between the Veteran's reported inservice penicillin overdose or dysentery in the 1950's and the post-service diagnosis of colitis in the rationale of the opinion.  As the service treatment records do not reference a colitis disorder during service and there is no post-service evidence of a colitis disorder under many years thereafter, and given the absence of any medical evidence suggesting a relationship to service, the Board finds that service connection is not warranted. 
 
The appellant has argued that the Veteran's death was caused or contributed by colitis.  However, there is no competent evidence, medical or otherwise, to support her contentions.  Upon review of the evidence, there is no competent evidence that the Veteran was ever diagnosed with colitis during service.  Although the Veteran was diagnosed with colitis post service, as early as 1984, there were no medical opinions of record directly linking the colitis to the Veteran's active service.  As noted, the death certificate does not list colitis as the immediate or underlying cause of death.  The death certificate listed ulcerative colitis as a significant condition contributing to death but not resulting in the underlying cause of death.  However, there is no competent and credible opinion finding colitis as resulting in the underlying cause of death.  

In reaching this decision, the Board has considered the argument received from the Veteran's representative as well as the medical literature cited therein.   The representative argues that the cause of ulcerative colitis was unknown and that the Veteran's in-service illnesses may have caused or triggered the later condition of colitis.  First, in order for a medical treatise to be sufficient to establish a nexus, the treatise must discuss relationships between conditions with a "degree of certainty."  Wallin v. West, 11 Vet. App. 509 (1998).  On the other hand, if the medical treatise discusses the relationship in more generic terms, the treatise is insufficient to meet the requirement for a medical nexus.  Sacks v. West, 11 Vet. App. 314 (1998).  There is no indication that the abstract provided discusses the causal relationships with any degree of certainty.  Moreover, the cited texts and argument that the cause of ulcerative colitis is unknown still does not suffice to establish a nexus or even require further attention from a medical examiner because the only competent and probative medical opinion find the gap in time between the Veteran's in-service reports of dysentery and penicillin over dose to be too far removed from the post-service diagnosis of colitis.  The medical opinions of record expressed no condition of uncertainty and all weigh against the appellant's claim. 

In conclusion, the Board finds that the competent evidence of record fails to establish that the cause of the Veteran's death was due to any incident of the Veteran's service.  In addition, the Board finds that the probative evidence of record does not show that a disability incurred in or aggravated by active service either caused of contributed substantially and materially to his death.  Accordingly, the Board finds that the preponderance of the evidence is against the claim.  As the preponderance of the evidence is against the claim, the claim of entitlement to service connection for the cause of the Veteran's death must be denied. 38 U.S.C.A. § 5107(b); Gilbert v, Derwinksi, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


